Lumpkin, J.
1. Where a judge sustained a special demurrer to a paragraph of a petition, with leave to the plaintiff to amend it in ten days, if no amendment was offered in that time, the effect of the judgment was to eliminate the objectionable paragraph from the petition; and thereafter the petition stood as if no such paragraph were contained therein.
2. With the stricken paragraph omitted, it was alleged, that the plaintiff was employed by the defendant as a laborer in the erection of a building; that the master was bound to furnish him a safe place to work and reasonably safe appliances to carry on the work; that while he was at work in this employment, without notice or warning to him the wire rope used in connection with the derrick snapped, broke, fell, struck a platform under which plaintiff was working, and knocked down a portion of it so as to fall on the plaintiff, injuring him. In another of the remaining paragraphs it was alleged, that the plaintiff ‘‘was entirely free from fault in and about the manner of receiving such injuries which was caused by the negligence of the defendant company in having and using the defective, worn, strained, and broken rope in connection with the derrick, for the purpose of raising heavy loads of stone and other building material from the ground and to second and higher stories of said church building for use therein.” Held, that there was in this last-mentioned paragraph a sufficient allegation of negligence on the part of the defendant to authorize an amendment amplifying such allegation.
3. Whether or not this paragraph as it originally stood was subject to the objection that it contained allegations both as to freedom from negligence on the part of the plaintiff and the existence of negligence on the part of the defendant, and as not being an orderly and distinct paragraph, no such objection was made to it. As it stood, an amendment • amplifying the statement of negligence on the part of the defendant was germane to such paragraph; and its rejection on the ground that it was not so germane, and a dismissal thereupon of the petition as insufficient, was error. Judgment reversed.

All the Justices concur, except